Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claims 1, 6, 15 and 19-20 are objected to because of the following informalities:  
As to claim 1, line 6, “each pool” should read --each pool of the pools of resources--; line 7, “a set of the pools” should read --a set of the pools of resources--.  
As to claim 6, the limitation “the set pools” should read --the set of the pools of resources--.
Claims 15 and 20 are objected for the same reason.
As to claim 19, this claim is rejected for the same reason as claim 6 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following language is indefinite:
      As to claim 1, it is unclear to the examiner whether “an edge location” recited on line 4 refers to the same “edge location” recited on line 3, if they are the same then “said” or “the” should be used, if they are not the same, applicant should consider distinguishing the two, and if they are intend to be arbitrary then applicant should consider claiming “any one of a/the plurality of edge locations” respectively.  For examination purpose, the limitation is treated as “any one of a/the plurality of edge locations” respectively for the remainder of this office action.  
As to claims 2-14, these claims are rejected based on dependency.
As to claims 15-19, these claims are rejected for the same reason as claims 1-14 above. 
As to claim 20, this claim is rejected for the same reason as claim 1 above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub. 2019/0372837 to Yang et al. (hereafter Yang).

As to claim 15, Yang teaches the invention as claimed including a method comprising: 
identifying, by a compute device, pools of resources that are usable to access data at an edge location [network slices having resources R1-Rx respectively within edge cloud 110 used by mSON management device, Figs. 1-2; paragraphs 29-30; the resources providing data services including the access of data, paragraph 1, lines 1-9; paragraph 15, lines 9-20]; 
receiving, by the compute device, a request to execute a function at an edge location, wherein the request identifies a data access performance target for the function [receiving in the perspective of a mSON management device a request [paragraph 28, lines 9-12]; and 
mapping, by the compute device and based on a data access performance of each pool and the data access performance target of the function, the function to a set of the pools to satisfy the data access performance target [service(s) or function(s) as requested having requirements that are satisfied based on locality and/or capability of the resources meeting the requirements; 

As to claim 17, Yang teaches the invention as claimed including wherein receiving a request to execute a function comprises receiving a request that includes data indicative of a data resiliency target associated with the function [request requirements includes reliability, target error rates, etc., paragraph 15, lines 1-8; paragraphs 18 and 20; reliability and performance metric implemented by resource includes error correction, paragraphs 54; paragraph 55, lines 8-10].

As to claim 19, Yang teaches the invention as claimed including further comprising routing a push request or a pull request that identifies a service level agreement indicative of the data access performance target to the set of pools [request requirement or ability of resources to satisfy the request requirement are associated with different level of SLA such that the resource with the matching SLA are provisioned, paragraphs 29-30; SLA associated with service requested, paragraph 27, lines 1-6].

As to claim 1, Yang teaches the method for assigning resources to satisfy a request, therefore Yang teaches the compute device for implementing the method. Furthermore, Yang teaches circuitry [cpu, memory, bus, component(s) and/or interface of a device, paragraph 81, lines 1-7].

As to claims 3 and 6, these claims are rejected for the same reason as claims 17 and 19 above.

As to claim 20, this claim is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of US PG Pub. 2017/0359843 to Bell.

As to claims 9-10, Yang does not specifically teach wherein the circuitry is further to receive, through an out of band network, a tenant key usable to perform cryptographic operations on data associated with the function and utilize a tenant key to perform cryptographic operations on data associated with the function.  However, Yang teaches a mSON management device provisioning services/functions that perform authentication and access authorization [paragraph 65].  Furthermore, Bell teaches a communication device issuing a service request including security credential to an edge server associated with the service [abstract, lines 6-11], the use of out of band network/channel in communicating cryptographic keys [paragraphs 87-88] for accessing data for the service request via a trusted connection [paragraph 90, lines 6-10; paragraph 92, lines 2-14].  It would have been obvious to a person of ordinary skill in the art . 

Allowable Subject Matter 
Claims 2, 4-5, 7-8, 11-14, 16 and 18 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 2, 4-5, 7-8, 11-14, 16 and 18 as a whole. 
Virtualization of resources to be provided by edge cloud [paragraph 19, lines 1-7] and combined use of edge and core cloud resources in satisfying request requirement(s) [paragraphs 51-52]; matching and assigning a request to a network slice being provisioned with resources capable of handling the requirement of the request [paragraphs 29-30; paragraph 27, lines 1-6] was disclosed in Yang.  Sharing resources among edge cloud to satisfy latency constraint or increase system performance [paragraph 91] was disclosed in US PG Pub. 2021/0326185.  Service request having the address corresponding to the service from a communication device to edge server [abstract] was disclosed in US PG Pub. 2017/0359843.  The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious “mapping 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of claims 2, 4-5, 7-8, 11-14, 16 and 18  as a whole.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Using out of band communication channel/network to communicate secret keys in ensuring secure communication was disclosed in US PG Pub. 2012/0240204 [paragraph 23] and US Patent 10,521,360 [col. 4, line 60-col. 5, line 19].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/QING YUAN WU/Primary Examiner, Art Unit 2199